 Case 4:21-cv-00341-ALM Document 13 Filed 09/09/21 Page 1 of 5 PageID #: 105




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

JANE GALVIN,                                        §
                                                    §
v.                                                  §    Civil Action No. 4:21-cv-341
                                                    §    Judge Mazzant
LOWE’S HOME CENTERS, LLC                            §
                                                    §
                                                    §

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Lowe’s Home Centers, LLC’s 12(b)(6) Motion to

Dismiss (Dkt. #8). Having considered the motion and the relevant pleadings, the Court finds that

Plaintiff Jane Galvin should be given leave to amend her complaint. Accordingly, the Court finds

that the motion should be DENIED as moot.

                                          BACKGROUND

        In December 2019, Jane Galvin was shopping in a Lowe’s Home Centers, LLC store in

Flower Mound, Texas when she tripped over an empty, unmarked pallet that was lying on the

floor. On March 31, 2021, Plaintiff sued in the 431st Judicial District Court, Denton County, Texas

(Dkt. 31). On April 30, 2021, Defendant removed pursuant to 28 U.S.C. §§ 1441 and 1446 (Dkt.

#1). On June 1, 2021, Plaintiff amended her complaint, alleging negligence and gross negligence

(Dkt. #7).

        On June 21, 2021, Defendant moved to dismiss under Rule 12(b)(6) (Dkt. #8). On June

29, 2021, Plaintiff responded (Dkt. #9). On July 6, 2021, Defendant replied (Dkt. #10).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each
 Case 4:21-cv-00341-ALM Document 13 Filed 09/09/21 Page 2 of 5 PageID #: 106




claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims



                                                  2
 Case 4:21-cv-00341-ALM Document 13 Filed 09/09/21 Page 3 of 5 PageID #: 107




or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

        Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

                                             ANALYSIS

        Defendant argues that Plaintiff’s claims of negligence and gross negligence should be

dismissed because Plaintiff improperly relied upon a premises liability theory of recovery to

support her negligence claim, and Plaintiff failed to plead sufficient facts to state a claim for gross

negligence. (Dkt. #8, #10).      In response, Plaintiff argues the motion should be denied or,

alternatively, that she should be given leave to amend her complaint (Dkt. #9 at p. 6). The Court

finds that granting Plaintiff’s request to amend her complaint is appropriate.

        In Texas, negligence and premises liability are separate theories of recovery, with different

elements a plaintiff must prove to recover. United Scaffolding, Inc. v. Levine, 537 S.W.3d 463,

471 (Tex. 2017) (citing Del Lago Partners, Inc. v. Smith, 307 S.W.3d 762, 775–76 (Tex. 2010)).

Therefore, under Texas law, negligence and premises liability claims are not interchangeable.

Occidental Chem. Corp. v. Jenkins, 478 S.W.3d 640, 644 (Tex. 2016) (“Although premises

liability is itself a branch of negligence law, it is a special form with different elements that define

a property owner or occupant's duty with respect to those who enter the property”). For a plaintiff

to recover under negligent activity theory, the injury must have occurred by, or as a

contemporaneous result of, the activity itself, rather than by a condition created by the activity.




                                                   3
 Case 4:21-cv-00341-ALM Document 13 Filed 09/09/21 Page 4 of 5 PageID #: 108




Keetch v. Kroger, 845 S.W.2d 262, 264 (Tex. 1992) (citing Redinger v. Living, Inc., 689 S.W.2d

415 (Tex. 1985)). For a premises liability theory, a plaintiff must prove:

       (1) that [the defendant] had actual or constructive knowledge of some condition on
       the premises; (2) that the condition posed an unreasonable risk of harm to [the
       plaintiff]; (3) that [the defendant] did not exercise reasonable care to reduce or to
       eliminate the risk; and (4) that [the defendant's] failure to use such care proximately
       caused [the plaintiff's] personal injuries.

Corbin v. Safeway Stores, Inc., 648 S.W.2d 292, 296 (Tex. 1983).

       Here, Plaintiff’s injury results from an empty pallet that was on the floor in Defendant’s

store. Plaintiff alleges Defendant “knew or should have known” about the pallet and taken

measures to remove it or warn of the danger (Dkt. #7 ¶ 12). Plaintiff had to allege facts to show

that the claimed injury resulted from some contemporaneous activity by Defendant, rather than a

condition created by the activity. Plaintiff failed to identify any activities engaged in by Defendant.

Therefore, Plaintiff has failed to meet her pleading burden for her negligence claim.

       Defendant argues that because of such failure, Plaintiff has also failed to state a claim for

gross negligence (Dkt. 8 at p.1 n.1). The Court disagrees. “To recover for gross negligence in

Texas, a plaintiff must satisfy the elements of an ordinary negligence or premises liability

claim and demonstrate clear and convincing evidence of ‘an act or omission involving subjective

awareness of an extreme degree of risk, indicating conscious indifference to the rights, safety, or

welfare of others.’” Howard v. Walmart Stores, Inc., Civil Action No. 4:15-CV-419, 2016 WL

4196701, at *5 (E.D. Tex. Aug. 9, 2016). Defendant has not alleged, nor does the Court find, that

Plaintiff’s complaint was insufficient regarding her premises liability claim. However, Plaintiff

failed to allege any facts that would indicate Defendant had “subjective awareness” of the pallet,

or of the “extreme degree of risk” the pallet posed to Defendant’s customers. Therefore, Plaintiff

has failed to meet her pleading burden for her gross negligence claim.



                                                  4
     Case 4:21-cv-00341-ALM Document 13 Filed 09/09/21 Page 5 of 5 PageID #: 109




           Although the Court is not required to give Plaintiff the opportunity to correct the deficiency

    in her pleadings, the Court will allow Plaintiff the chance to correct the problems with her recent

    complaint. Plaintiff should plead all facts pertaining to her negligence and gross negligence claims

    against Defendant.

                                             CONCLUSION

.          It is therefore ORDERED that Defendant Lowe’s Home Centers, LLC’s 12(b)(6) Motion

    to Dismiss (Dkt. #8) is DENIED as moot.

           It is therefore ORDERED that Plaintiff shall file an amended complaint within fourteen

    (14) days of this Order.

           SIGNED this 9th day of September, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     5
